IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                             No. 01-10781
                           Summary Calendar


TOMMY ALAN SEDAM, SR.,

                                          Plaintiff-Appellant,

versus

AIR TEMP REFRIGERATION; BROWNWOOD ECONOMICAL
DEVELOPMENT; EDWARD RASPILLER; Texas State
Technical College, former Dean; CLAY G. JOHNSON,
PhD, Former President; BROWNWOOD CITY POLICE
DEPARTMENT; WAYLON PATERSON, Owner Air Temp
Refrigeration; CITY OF BROWNWOOD; JAMES R CAMPBELL,
Director Brownwood Economical Development Co.;
BRUCE SPRUILL, Officer,

                                           Defendants-Appellees.
                         ____________________

TOMMY ALAN SEDAM, SR.,

                                          Plaintiff-Appellant,

versus

TEXAS STATE TECHNICAL COLLEGE,

                                          Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No.6:00-CV-97-C
                      USDC No. 6:00-CV-98-C
                       --------------------
                          March 12, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-10781
                                 -2-

     The motion of Tommy Alan Sedam, Sr., for leave to proceed in

forma pauperis (IFP) is DENIED.    The motion of appellees Texas

State Technical College, Edward Raspiller, and Clay G. Johnson

for dismissal of Sedam’s appeal as it relates to them is GRANTED.

We lack jurisdiction over Sedam’s appeal as to those three

appellees and as to the City of Brownwood, Brownwood Economical

Development, the Brownwood City Police Department, James

Campbell, and Officer Bruce Spurill.    Sedam failed to file timely

notices of appeal following the judgments entering final judgment

as to those appellees.    See Kelly v. Lee’s Old Fashioned

Hamburgers, Inc., 908 F.2d 1218, 1220 (5th Cir. 1990)(en banc);

FED. R. CIV. P. 54(b).   A timely notice of appeal is a

prerequisite for the exercise of jurisdiction by this court.

United States v. Carr, 979 F.2d 51, 55 (5th Cir. 1992).

     We also lack jurisdiction to address whether the magistrate

judge erred by transferring Sedam’s district-court cases to the

Northern District of Texas.    Sedam did not appeal the magistrate

judge’s orders to the district court.      Trufant v. Autocon, Inc.,

729 F.2d 308, 309 (5th Cir. 1984).

     Sedam does not brief whether he served Air Temp

Refrigeration and Waylon Peterson properly in the district court.

The district court first denied Sedam’s requests for a default

and a default judgment, then dismissed Sedam’s claims without

prejudice for failure to serve Air Temp and Peterson properly.

Sedam has failed to brief the sole relevant issue for appeal.

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).
                      No. 01-10781
                           -3-

APPEAL DISMISSED.   5TH CIR. R. 42.2.